DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed January 25, 2022 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 26, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 10395840 and hereinafter Park ‘840) in view of Miyazaki (US 20170011852 and hereinafter Miyazaki ‘852).
	In regards to claim 1, Park '840 discloses a multilayer ceramic capacitor comprising: a multilayer chip (110 - FIG. 3A; Col. 3, Line 44) in which each of a plurality of dielectric layers (111 - FIG. 3A; Col. 3, Line 52) and each of a plurality of internal electrode layers (121 & 122 - FIG. 3A; Col. 4, Line 50) are stacked (seen in FIG. 3A), a main component of the dielectric layers being ceramic (described in Col. 3, Lines 65-66), the multilayer chip having a rectangular parallelepiped shape (seen in FIG. 1), respective one ends of the plurality of internal electrode layers being exposed to at least one of a first end face and a second end face of the multilayer structure (seen in FIG. 3A), the first end face being opposite to the second end face (seen in FIG. 3A),
a first external electrode (131 - FIG. 3A, Col. 3, Line 45) provided on the first end face (seen in FIG. 3A);

a fluorine compound (140 - FIG. 3A; Col 7, Line 38; see also Col. 7, Lines 56-60, noting that 140 may include a fluorine compound) that is adhered to surfaces of the first external electrode and the second external electrode (seen in FIG. 3A).
Park '840 explicitly discloses all the claimed limitations discussed above for claim 1, except for the fluorine compound being released at a temperature of 380 degrees C or more and wherein a thickness of the fluorine compound on the surfaces of the first external electrode and the second external electrode is 1 nm to 80 nm.
However, Park '840 further discloses that a thickness of the fluorine compound on the surfaces of the first external electrode and the second external electrode is a results effective variable, particularly for optimizing water repellency performance and manufacturing cost and time of the component (Col. 10, Lines 12-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Park '840 such that the thickness of the fluorine compound on the surfaces of the first external electrode and the second external electrode is 1 nm to 80 nm, in order to optimize water repellency performance and manufacturing cost and time of the component, as taught by Park '840.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, Miyazaki '852 discloses a fluorine compound (oleophobic nanocoating described in [0089]) comprising a polymer in which monomers of CF, CF2, 
Regarding the recitation of the fluorine compound being released at a temperature of 380 degrees C or more, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound being released at a temperature of 380 degrees C or more, it would be expected that the fluorine compound of Miyazaki '852, being similarly-constituted, would have been in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.

	In regards to claim 2, Modified Park '840 explicitly discloses all the claimed limitations discussed above with respect to claim 2, except for wherein the fluorine compound is a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis.
However, regarding the recitation of the fluorine compound being a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound being a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis, it would be expected that the fluorine compound 22 of modified Park '840, being similarly-constituted with a fluorine 
Furthermore, fluorine ions from fluorine compounds would be expected to have a mass to charge ratio "m/z" of 19 in a GC-MS analysis (atomic mass (m) of fluorine is 19 amu; in the case that charge (z) is 1, fluorine ions from fluorine compounds would be expected to have an "m/z" of 19 in a GC-MS analysis), and thus it flows from the teachings that the fluorine compound is a compound of which a mass to charge ratio "m/z" is 19 in a GC-MS analysis would have been an inherent result of heating the fluorine compound of modified Park '840 to a temperature of 380 degrees C or more.

	In regards to claim 3, Modified Park '840 explicitly discloses all the claimed limitations discussed above with respect to claim 3, except for wherein there is a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more.
However, regarding the recitation of wherein there is a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as there being a peak of a released amount of the fluorine compound, at a temperature of 380 degrees C or more, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.

In regards to claim 4, Modified Park '840 further discloses the fluorine compound being adhered to a surface of the multilayer chip between the first external electrode and the second external electrode (seen in Park '840: FIGs. 3A and 3B).

	In regards to claim 5, Modified Park '840 further discloses wherein the first external electrode and the second external electrode include a conductive resin layer (Park '840: 131b & 132b - FIG. 3A; Col. 6, Lines 9-10) including a metal component (described in Park '840: Col. 7, Lines 3-6).

	In regards to claim 6, Modified Park '840 explicitly discloses all the claimed limitations discussed above with respect to claim 3, except for wherein the fluorine compound is not released at a temperature less than 380 degrees C.
However, regarding the recitation of wherein the fluorine compound is not released at a temperature less than 380 degrees C, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as the fluorine compound not being released at a temperature less than 380 degrees C, this characteristic would have been expected to be in the claimed range absent any clear and convincing evidence and/or arguments to the contrary.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848